DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection 
Claim objection has been withdrawn from the previous office action filed 06/09/2021. 

Response to Amendments
Amendments filed 10/07/2021 have been entered. 

Response to Arguments
Applicant’s arguments with respect to claim 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Moreover, the Applicant’s remarks filed 10/07/2021 state, “Applicant elected claims 1-7 with traverse.” However, the Applicant’s are reminded, the applicant arguments/remarks filed on 05/24/2021, the applicant’s elected group I (claims 1-6). In addition, Office Action filed 06/08/2021, Group I was acknowledged. The requirements were deemed proper and was therefore made FINAL. Claims 1-6 remain pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al (US 2014/0206978 A1, 2014) (hereinafter Ackermann) in view of Gazdzinski (US 2015/0150433 A1, 2015).
Regarding claim 1, Ackermann discloses, an optoacoustic probe for optoacoustic imaging of a tissue (Abstract 0031, 0040), the probe having a distal end operable to contact the tissue (Figure 1, 0059; to volume 160 when the distal end of the probe 102 is in contact with or close proximity to that volume 160) and a proximal end (0070; where the probe 102 is designed to be handheld, it is desirable to keep the probe head (the wider, distal portion of the probe 102) short so that the probe stem (the narrower, proximal portion of the probe 102) is relatively close to the surface of volume 160.), the probe comprising (102): 
a transducer assembly configured to receive optoacoustic return signals (310); (0028; the ultrasound transducer comprises an array of piezoelectric elements that can both transmit and receive acoustic energy)
an optical window configured to carry light along a light path to the tissue; and (0029; The probe 102 also includes one or more optical windows 203 through which the light carried on optical path 132 can be transmitted to the surface of a three-dimensional volume 160. In an embodiment, it is desirable to locate one side of the optical window 203 as close as practical to the acoustic lens 205. The total area of an optical window 203 is important to maximize energy for a given fluence incident on the surface of the volume 160.)
a housing comprising (316):
(i)    a distal portion having a probe face that includes an acoustic opening (205) into which the transducer assembly is disposed (Claim 1; the ultrasound transducer array having the inner surface of the acoustic lens at its active end;) and an optical opening (404) into which the optical window (203) is disposed, the transducer assembly and the optical window extending proximally from the probe face (Figure 3 highlighted below); and

    PNG
    media_image1.png
    692
    471
    media_image1.png
    Greyscale

(ii)    a gasket (320) disposed within the optical opening at the probe face (320) and extending partially around the optical window (320)(Refer to figure 3, the gasket (0045; FIG. 3 shows an exploded view of an embodiment of the probe 102 shown in FIG. 2. Shells 302, 304 are separated to show the components within the probe 102. The shells 302, 304 may be made from plastic or any other suitable material. The surfaces of the shells 302, 304 that may be exposed to light, and especially light generated by the light subsystem 129, are preferably both reflective (i.e., light colored) material and light scattering (i.e., having a scattering coefficient between 1 and 10). In an embodiment, the surfaces of the shells 302, 304 are highly reflective, i.e., more than 75% reflective. In an embodiment, the surfaces of the shells 302, 304 are very highly reflective, i.e., more than about 90% reflective. In an embodiment, the surfaces of the shells 302, 304 have low optical absorption, i.e., less than 25% absorptive. In an embodiment, the surfaces of the shells 302, 304 have very low optical absorption, i.e., less than about 10% absorptive… In an embodiment, white plastic shells 302, 304 are used.)(0050; the spacers 320 are made from a material similar to the light contacting portions of the shells 302, 304) The optical window is seen as each element in Figure 4 within 302 and 304. 
Ackerman fails to disclose, a gasket disposed within the optical opening at the probe face and extending around the optical window, the gasket configured to form an optoacoustic barrier to optically and acoustically isolate at least a portion of the optical window from the housing of the probe.
However, in the same field of the endeavor, Gazdzinski discloses a ultrasound probe with gaskets surrounding the lenses at the probe face. Specifically, Gazdzinski (0134; “sealing agent 580 (and/or a sealing ring or gasket)”) disposed within the optical opening (lenses 306a and 306b) at the probe face (see re-produced Fig. 5 below) and extending around the optical window (see re-produced Fig. 5 below, [the gaskets 580 extend around the optical window, 580 is on top/side of lens 306a and on the bottom/side of 580]), the gasket configured to form an optoacoustic barrier to optically and acoustically isolate (0134; “(0134; “A sealing agent 580 (and/or a sealing ring or gasket) is used to further prevent fluid leakage. [preventing fluid leakage is seen as form an optoacoustic barrier to optically and acoustically]) at least a portion of the optical window from the housing of the probe. (0134; “A sealing agent 580 (and/or a sealing ring or gasket) is used to further prevent fluid leakage. Note also that such sealing is applied around the interface of the lens board 305 and the outer housing 302, as shown in FIG. 5.”)

    PNG
    media_image2.png
    343
    707
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the invention was made to modify the method and device of the Ackermann in view of Gazdzinski teachings of a gasket disposed within the optical opening at the probe face 

Regarding claim 2, Ackermann as modified discloses all the elements above in claim 1, further Ackermann discloses, wherein the transducer assembly comprises an acoustic lens (0047; The ultrasound transducer 310 fits within housing 316 so that the transducer elements are in close proximity to, or in contact with an acoustic lens 205.) in acoustic communication with an acoustic transducer (0028; the ultrasound transducer comprises an array of piezoelectric elements that can both transmit and receive acoustic energy…The ultrasound transducer elements are capable of generating electrical energy in response to receiving ultrasound acoustic energy.), the acoustic lens having a distal face and a proximal end (Claim 24; an acoustic lens having an inner surface and an outer surface), the distal face being adjacent the probe face (Claim 24; outer surface of the acoustic lens forming a distal end of the ultrasound transducer assembly.), and the proximal end being adjacent to the acoustic transducer (Claim 24; the inner surface of the acoustic lens being acoustically coupled to the active end of the ultrasound transducer array), wherein the gasket (320) is positioned between the optical window and the acoustic lens. (Fig. 3) (0047; the housing 316 and the acoustic lens 205 are formed as a single unit, from the same RTV silicon rubber material.) Rubber is seen as a gasket. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ackermann, as modified and applied to claim 1 above, in view of US Patent Application Publication Irisawa et al US 2014/0345385 A1 (hereinafter Irisawa).
Regarding claim 3, Ackermann as modified discloses all the elements above in claim 1, further Ackermann discloses the housing material is formed of RTV silicon rubber material (0047; the housing 316 and the acoustic lens 205 are formed as a single unit, from the same RTV silicon rubber material.). Further Ackermann discloses shells 302 and 304 seen as housing which is reflective see paragraph (0045; the surfaces of the shells 302, 304 are highly reflective). Lastly, Ackermann discloses (0104; the silicon rubber compound may be a two part silicon rubber compound that can cure at room temperature. The flexible carrier may be a silicone rubber compound, or other rubber compound such as a high temperature cured rubber compound. In an embodiment, the flexible material may be any plastic material that can be molded or otherwise formed into the desired shape after being compounded with microspheres, low density particles and/or air bubbles and color ingredients.) that comprises at least one of acrylonitrile-butadiene styrene or polybutylene terephthalate. Ackerman fails to mention acrylonitrile-butadiene styrene or polybutylene terephthalate. These materials are well known plastics commonly referred to as ABS and PBT. Irisawa discloses, in paragraph (0055; The housing 44 is formed, for example, of a copolymerized resin (ABS) of acrylonitrile, butadiene, and styrene, or the like … In the present embodiment, a surface portion of the housing 44 adjacent to the acoustic lens (abutting portion R in FIGS. 1A and 1B in the case of the present embodiment) has an optical property in which the average disuse reflection factor is 85% or more and the average absorption factor is 10% or less in the wavelength range of the measuring light)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Ackermann as modified housing material to be made of ABS material, which is a reflective material taught by Irisawa. The motivation to do this would improve the prevention of leakage of unwanted light. 

 Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann, as modified and as applied to claim 1 above, in view of Non Patent Literature Ding (https://www.sciencedirect.com/science/article/pii/S092702561300596X).
Regarding claim 4, Ackermann as modified discloses all the elements above in claim 4. Note; Ackermann discloses a gasket 320 refer to para. 0050. In addition, the spacers 320 are made from a material similar to the light contacting portions of the shells 302, 304, refer to para. 0050. Since the material is reflecting acoustic waves from stray light are constrained thereby constraining propagation of acoustic waves from the gasket to the housing, refer to paragraph 0045. Ackermann discloses an RTV silicon rubber acoustic lens 205 which acts as a gasket wherein (0079; acoustic lens 205 comprising RTV silicon rubber may be whitened and have its optoacoustic signature reduced by being doped with about 4% TiO2... It is believed that the TiO2 doping increases the reflectivity of the acoustic lens and therefore the absorption, and also has a scattering effect that tends to diffuse the optoacoustic response of the RTV silicon rubber). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Ackerman as modified reflective material to be RTV silicon rubber that is coated with titanium dioxide. The motivation to do this would improve the prevention of leakage of unwanted light.
Ackerman is silent in teaching the material of the gasket comprising a crystal structure having anisotropic thermal expansion properties. It is well known for titanium dioxide to comprises of a crystal structure with anisotropic thermal expansion properties. Ding discusses the anisotropic elasticity, sound velocity, and thermal conductivity of titanium dioxide. (Para 2 under Methods and computational details; The crystal structures of TiO2 polymorphs studied in our paper are shown in Fig. 1.) (Abstract; We have investigated the anisotropies in mechanical properties, sound velocity and thermal conductivity of seven TiO2 polymorphs using the computed elastic constants by PBEsol functional…. We plot the planar contours of Young’s moduli and sound velocities of TiO2 structures at several crystallographic planes to reveal their anisotropic properties…The anisotropy in sound velocity revealed by Christoffel equation can be considered as a good starting point for investigating the anisotropy of lattice thermal conductivity in a crystalline material.). Hence, titanium dioxide comprises a crystal structure with anisotropic thermal expansion properties.
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Ackerman as modified 

Regarding claim 5, Ackermann as modified discloses all the elements above in claim 4, further Ackermann in view of Ding discloses the following wherein the gasket comprises silicone embedded with the crystalline structure, the crystalline structure comprising at least one of i) titanium dioxide (see rejection of claim 4 above)(0048, the RTV silicon rubber forming the acoustic lens 205 and/or the transducer assembly 315 may be doped with approximately 4% TiO.sub.2.)(0079; It is believed that the TiO.sub.2 doping increases the reflectivity of the acoustic lens and therefore the absorption, and also has a scattering effect that tends to diffuse the optoacoustic response of the RTV silicon rubber) Since 4% of titanium dioxide is doped on the acoustic lens instead of 100% titatnium dioxide, the gasket is at least partial optical isolation on the acoustic lens, refer to (0078; Anti-reflective coatings may be used to reduce and/or minimize energy absorbed or reflected by the optical window 203.)(0045; an embodiment, the surfaces of the shells 302, 304 are highly reflective, i.e., more than 75% reflective. In an embodiment, the surfaces of the shells 302, 304 are very highly reflective, i.e., more than about 90% reflective. In an embodiment, the surfaces of the shells 302, 304 have low optical absorption, i.e., less than 25% absorptive. In an embodiment, the surfaces of the shells 302, 304 have very low optical absorption, i.e., less than about 10% absorptive). 4% Titanium dioxide falls within the range 1% to 15% and thus is at a level by weight appropriate of the gasket. 

Regarding claim 6, Ackermann as modified discloses all the elements above in claim 4, Ackermann further discloses wherein the gasket (isolator 720) comprises silicone embedded with microspheres at a level of from 2% to 25% by weight of the gasket to provide the at least partial acoustic isolation. (0090; in an embodiment, the acoustic lens 705 and surround 716 are arranged in such a manner as to be the distal-most component of the probe 700, with the isolator 720 being next-distal-most, and the window 703 (if any) being proximal thereto. In an embodiment, the isolator 720 is arranged in such a manner as to be the distal-most component of the probe 700, with the outermost convex portion of the acoustic lens 705 being next-distal-most.)(Abstract; The isolator being formed from a mixture including a flexible carrier, a coloring and between 10% and 80% by volume micro-bubbles) Micro-bubbles are seen as microspheres. The level of microbubbles has a low of 10%, which falls within the range of 2%-25% thus it is at a level by weight appropriate of the gasket, MPEP 2144.05 I.  (0101; an isolator 720 or 1120 is fabricated from three principal components, a flexible carrier, a coloring and microbubbles…As used herein, the term microbubbles includes microspheres, low density particles or air bubbles.; Claim 9; wherein the mixture is formed using a silicone rubber compound as the flexible carrier.; 0104; the silicon rubber compound may be a two part silicon rubber compound that can cure at room temperature. The flexible carrier may be a silicone rubber compound, or other rubber compound such as a high temperature cured rubber compound. In an embodiment, the flexible material may be any plastic material that can be molded or otherwise formed into the desired shape after being compounded with microspheres, low density particles and/or air bubbles and color ingredients. The coloring may be carbon black, or any other suitable coloring, including ink or dye, that will impart a dark, light-absorbing characteristic to the mixed compound.) 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Ackermann as modified gasket to comprise a silicone embedded with microspheres. Doing so would improve the thickness past mix-ability thus decreasing the amount of air in small bubbles (0101). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793